Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing method for scoring a canine Nosework trial, the method comprising the steps of: 
providing a first interface, on a user device, wherein the first interface is configured to receive a name of search area, number of hides in the Nosework trial, and the total time in the Nosework trial; 
providing a second interface, wherein the second interface is configured to show a list of teams in the Nosework trial, wherein each entry in the list is linked to a score sheet, the score sheet comprises a plurality of fields configured to receive a score data, the score data comprises number of hides found by a team and number of faults; 
compute a result from a plurality of score data from a plurality of score sheets of a plurality of teams in the Nosework trial; and 
providing a third interface for presenting the result.
The limitations listed above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, providing score sheet entry, computing result and presenting the result in the context of this claim encompasses the user manually determining the result based on data on score sheets. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim
recites additional element – using a computing system comprising a processor to perform the providing, transmitting, computing and presenting the result. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of gathering data, computing the data and presenting result from the data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wanke et al (US 2019/0099653 A1).
1. Wanke discloses a computer-implemented method for scoring an event, the method comprising the steps of: 
providing a first interface, on a user device, wherein the first interface is configured to receive a first set of data in the event (Fig. 9C), [0311]; 
providing a second interface, wherein the second interface is configured to show a list of teams, wherein each entry in the list is linked to a score sheet, the score sheet comprises a plurality of fields configured to receive a score data (Fig. 9C), [0311];  
transmitting, the score data to a central computing system through a wireless network, wherein the central computing system is configured to compute a result from a plurality of score data from a plurality of score sheets of a plurality of teams (Fig. 9C), [0226], [0228]-[0229], [0311];  
receiving the result, through the wireless network, from the central computing system (Fig. 9C), [0226], [0228]-[0229], [0311];  and 
providing a third interface for presenting the result (Fig. 9C), [0226], [0228]-[0229], [0311].
Wanke does not expressly disclose the event to be a canine Nosework trail with data sets relating such event; however Wanke’s scoring system is capable of being implemented in a canine Nosework trail as it involves routine skill of adjusting the data sets/parameter for a canine Nosework trail because such modification would have been considered a mere design consideration which fails to patentably distinguish over Wanke.
2. Wanke discloses the method according to claim 1, wherein the method further comprises the steps of: receiving, by the user device, the plurality of score sheets, from the central computing system through the wireless network; and providing a fourth interface, on the user device, for presenting the plurality of score sheets [0311].
3. Wanke discloses the method according to claim 1, wherein the method further comprises the steps of: providing a digital stopwatch, on the user device, for timekeeping [0039]-[0040].
4. Wanke discloses the method according to claim 1, wherein the score sheet comprises a comment box for providing comments to the team [0012], [0231].

6-9. Wanke discloses a scoring system for a canine Nosework trial, the scoring system comprises: an input interface to receive an input, a processor and a memory operably coupled to the processor, the memory includes a set of instructions which when executed by the processor causes the processor to: provide a first interface wherein the first interface is configured to receive name of search area, number of hides in the Nosework trial, and the total time in the Nosework trial; provide a second interface, wherein the second interface is configured to show a list of teams in the Nosework trial, wherein each entry in the list is linked to a score sheet, the score sheet comprises a plurality of fields configured to receive a score data, the score data comprises number of hides found by a team and number of faults; transmit the score data to a central computing system through a wireless network, wherein the central computing system is configured to compute a result from a plurality of score data from a plurality of score sheets of a plurality of teams in the Nosework trial; receive the result, through the wireless network, from the central computing system; and provide a third interface for presenting the result as similarly discussed above.

Claim(s) 5 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Wanke et al (US 2019/0099653 A1) as applied above and further in view of Byron et al (US 2017/0236068 A1).
5. Wanke discloses the method according to claim 1, but does not expressly disclose wherein each field of the plurality of fields in the score sheet is having a counter, the counter having two clickable buttons configured to increase or decrease a value of the field, wherein the counter configured to display the value of the field. Byron discloses wherein each field of the plurality of fields in the score sheet is having a counter, the counter having two clickable buttons configured to increase or decrease a value of the field, wherein the counter configured to display the value of the field [0050]. It would have been obvious to a person of ordinary skilled in the art to modify Wanke with Byron and would have been motivated to do so to provide an alternative way for adjusting the score value.
10. Wanke discloses the scoring system according to claim 6, but does not expressly disclose wherein each field of the plurality of fields in the score sheet is having a counter, the counter having two clickable buttons configured to increase or decrease a value of the field. Byron discloses wherein each field of the plurality of fields in the score sheet is having a counter, the counter having two clickable buttons configured to increase or decrease a value of the field [0050]. It would have been obvious to a person of ordinary skilled in the art to modify Wanke with Byron and would have been motivated to do so to provide an alternative way for adjusting the score value.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715